Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on June 7, 2022 is acknowledged.  Claims 1-45 were canceled and claims 46, 48, 55, 59 were amended and Claims 46-59 are pending in the instant application.  
The restriction was deemed proper and made final in the previous office action.  Claims 56-58 are withdrawn from consideration as being drawn to a non-elected species.  Claims 46-55 and 59 are examined on the merits of this office action. 

Withdrawn Objections/Rejections
The objections to claims 46, 48, 53 and 59 are withdrawn in view of amendment of the claims filed June 7, 2022.

The objection to the specification is withdrawn in view of amendment of the specification filed June 7, 2022.

The rejection of claims 46-55 and 59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claims filed June 7, 2022.

The rejection of claims 46-55 and 59 on the ground of nonstatutory double patenting as being unpatentable over claims 36-51 of copending Application No. 17126282 (reference application) is withdrawn in view of the filing and approval of the terminal disclaimer on June 27, 2022.

The rejection of claims 46-55 and 59 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10925926 is withdrawn in view of the filing and approval of the terminal disclaimer on June 27, 2022.


The rejection of claims 46-55 and 59 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10894075 is withdrawn in view of the filing and approval of the terminal disclaimer on June 27, 2022.

Terminal Disclaimer
The terminal disclaimer filed on June 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Co-pending AN17126282, US Patent No. 10925926 and 10894075 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Maintained/Revised Rejections

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-49, 52 and 59 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stafford (US20100330059 A1, cited previously).
Claim interpretation of claim 46: Claim 46 claims “A polypeptide…said polypeptide comprising: a protein S gamma-carboxyglutamic-acid (Gla) domain, and an EGF domain, wherein said polypeptide is fused to a proteinaceous sequence; and wherein said polypeptide lacks a protease and hormone-binding domain.”  Please note that the polypeptide is open to additional sequences and can be embedded in a larger sequence.  Furthermore, the proteinaceous sequence is not excluded from having a protease or hormone binding domain. 
Stafford discloses a chimeric FVIIa compound comprising a polypeptide comprising the protein S GLA domain and the protein S EGF domain (see paragraph 0018, lines 14-15).  The polypeptide comprising the protein S GLA domain and the protein S EGF domain (which lacks a protease or hormone binding domain) is fused to the EGF2 and catalytic domain of FVIIa (see paragraph 0018, lines 14-15) thus meeting the limitations of being fused to a proteinaceous sequence found instant claim 46.  Furthermore, a chimera of the polypeptide comprising the polypeptide comprising the protein S GLA domain and the protein S EGF with the EGF2 and catalytic domain of FVIIa meet the limitation of fused in absence of a specific definition of fused.  Regarding instant claim 52, Stafford teaches wherein the fusion is genetic fusion (see paragraph 0073, lines 13-18, paragraph 0075).  Regarding claim 47, Stafford teaches wherein the EGF domain is from Protein S (see paragraph 0018, lines 14-15).  Regarding claim 48, Stafford teaches the GLA domain of Protein S (SEQ ID NO:2) which comprises instant SEQ ID NO:1.  Stafford further teaches wherein the glutamic acid residues are  gamma-carboxylated glutamic acids following translation (see paragraph 0078, lines 1-6, paragraph 0082, lines 14-16).
Regarding claim 49, the polypeptide comprising the protein S GLA domain and an EGF domain is less than 300 amino acids (see Figure 7, bold sequence plus the underlined sequence).
Regarding claim 59, Stafford teaches the chimeric proteins in a pharmaceutical composition (see paragraphs 0111, 0116). 
Regarding the limitation of “for targeting phosphatidylserine cell-surface expression” in instant claim 46, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Stafford teaches the same compound of the instant claims and thus, is capable of targeting phosphatidylserine cell surface expression.

Response to Applicant’s Arguments
Applicant argues that “Claim 46 as amended herein includes the feature that "said polypeptide lacks a protease and also lacks a hormone-binding domain". This disclaimer applies to the entire polypeptide, rather than just the Gla or EGF domains. 
Turning to the cited art, all the polypeptides disclosed in Stafford have a catalytic domain, i.e., a protease domain. Hence, all of the disclosed polypeptides are excluded from the scope of claim 1. Moreover, Stafford relates to Factor VII protein. In contrast, the present claims relate to protein S proteins. Accordingly, the claims as presented above are not anticipated by Stafford, and withdrawal of the rejection is therefore requested.
Applicant’s arguments have been fully considered but not found persuasive.  Claim 46 claims “A polypeptide for targeting phosphatidylserine cell- surface expression said polypeptide comprising: a protein S gamma-carboxyglutamic-acid (Gla) domain, and an Epidermal Growth Factor (EGF) domain, wherein said polypeptide is fused to a proteinaceous sequence: and wherein said polypeptide lacks a protease and also lacks a hormone-binding domain.”  The polypeptide as claimed is drawn to the Gla domain and the EGF domain not the proteinaceous sequence which is a separate entity that is fused to the polypeptide.  Thus, the proteinaceous sequence is not excluded from having a protease and hormone binding domain.  If Applicants are wanting the entire fusion protein to be excluded from having a protease or hormone binding domain, this should be claimed.  Examples of claim language that would exclude a protease and hormone binding domain from the entire fusion protein are as follows:
“A Fusion polypeptide for targeting phosphatidylserine cell- surface expression said Fusion polypeptide comprising: a protein S gamma-carboxyglutamic-acid (Gla) domain, and an Epidermal Growth Factor (EGF) domain, wherein said polypeptide is fused to a proteinaceous sequence: and wherein said fusion polypeptide lacks a protease and also lacks a hormone-binding domain.”  
Given that the claim does not require exclusion of a protease domain from the “proteinaceous sequence”, claims 46-49, 52 and 59 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stafford (US20100330059 A1, cited previously).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-49, 52-55 and 59 remain rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US20100330059 A1, cited previously) in view of Madison (US20090291890 A1, cited previously).
Stafford discloses a chimeric FVIIa compound comprising a polypeptide comprising the protein S GLA domain and the protein S EGF domain (see paragraph 0018, lines 14-15).  The polypeptide comprising the protein S GLA domain and the protein S EGF domain (which lacks a protease or hormone binding domain) is fused to the EGF2 and catalytic domain of FVIIa (see paragraph 0018, lines 14-15) thus meeting the limitations of being fused to a proteinaceous sequence found instant claim 46.  Furthermore, a chimera of the polypeptide comprising the polypeptide comprising the protein S GLA domain and the protein S EGF with the EGF2 and catalytic domain of FVIIa meet the limitation of fused in absence of a specific definition of fused.  Regarding instant claim 52, Stafford teaches wherein the fusion is genetic fusion (see paragraph 0073, lines 13-18, paragraph 0075).  Regarding claim 47, Stafford teaches wherein the EGF domain is from Protein S (see paragraph 0018, lines 14-15).  Regarding claim 48, Stafford teaches the GLA domain of Protein S (SEQ ID NO:2) which comprises instant SEQ ID NO:1.  Stafford further teaches wherein the glutamic acid residues are  gamma-carboxylated glutamic acids following translation (see paragraph 0078, lines 1-6, paragraph 0082, lines 14-16).
Regarding claim 49, the polypeptide comprising the protein S GLA domain and an EGF domain is less than 300 amino acids (see Figure 7, bold sequence plus the underlined sequence).
Regarding claim 59, Stafford teaches the chimeric proteins in a pharmaceutical composition (see paragraphs 0111, 0116). 
Regarding the limitation of “for targeting phosphatidylserine cell-surface expression” in instant claim 46, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Stafford teaches the same compound of the instant claims and thus, is capable of targeting phosphatidylserine cell surface expression.
Stafford teaches use of the formulations for treatment of coagulation/bleeding disorders (see claim 1).
Stafford is silent to conjugation of the chimeric FVII compound with Fc.  However, Madison teaches a modified FVII peptide for treatment of bleeding disorders (claim 135) comprising an FC domain for increasing stability and/or half-life of the protein (see paragraph 0235).  Madison specifically teaches increasing half-life via conjugation or fusion to the Fc portion of IgG (see paragraph 0290).  Madison specifically teaches using Fc as a fusion protein (see paragraph 0385) and via the N or C-terminus of the (see paragraph 0385).  Madison teaches use of recombinant DNA and using vectors for creating the fusion proteins/chimeric molecules.
It would have been obvious before the effective filing date of the claimed invention to conjugate/fuse Fc to the chimeric molecule of Stafford.  One of ordinary skill in the art would have been motivated to do so given that Fc conjugation will improve half-life of the therapeutic molecule as taught by Madison.  There is  a reasonable expectation of success given that Fc fusions are routine in the art for improving half-life and stability of compounds used therapeutically an in particular for treatment of bleeding disorders.
Regarding claims 53 and 55, Madison teaches Fc fusion to the N or C-terminus for increasing stability and half-life.  It would have been obvious before the effective filing date of the claimed invention to fuse the Fc to either the N-terminus (the polypeptide portion of the fusion) or the C-terminus (the proteinacesou sequence)  thus resulting in instant claims 53 or 55.  One of ordinary skill in the art would have been motivated to do so given that Madison teaches fusion at the N- or C-terminus for the purpose of enhancing stability and increasing half-life which is desirable when using therapeutics.

Response to Applicant’s Arguments
Applicant argues that “The claims as presented above relate to a fragment of protein S where the protein and hormone binding domain is omitted. This entity is fused to a proteinaceous sequence (i.e., the polypeptide is expressed from a cell). The molecules have utility as diagnostic and therapeutic{01037606} 6 
agents targeting cell surface expressed PS.  Moreover, the presently claimed constructs are smaller than full length proteins such as Annexin but are able to bind the phospholipid phosphatidylserine (PS) on apoptotic cells with high affinity. They have a molecule weight of less than 30KDa and bind PS in an uncomplicated way. As shown in Figure 1 and 2 of the attached technical report the binding pattern of the present molecules (green) overlaps with but is distinct from the binding pattern of Annexin V (red).   
Turning to the cited art, as explained above, all the polypeptides taught by Stafford have protease domains. There is no teaching or suggestion in Stafford that a polypeptide should comprise the protein S Gla domain, and an EGF domain but yet omit any protease and hormone binding domains. Madison is completely silent regarding Gla domain containing polypeptides.
Applicant’s arguments have been fully considered but not found persuasive.  Claim 46 claims “A polypeptide for targeting phosphatidylserine cell- surface expression said polypeptide comprising: a protein S gamma-carboxyglutamic-acid (Gla) domain, and an Epidermal Growth Factor (EGF) domain, wherein said polypeptide is fused to a proteinaceous sequence: and wherein said polypeptide lacks a protease and also lacks a hormone-binding domain.”  The polypeptide as claimed is drawn to the Gla domain and the EGF domain not the proteinaceous sequence which is a separate entity that is fused to the polypeptide.  Thus, the proteinaceous sequence is not excluded from having a protease and hormone binding domain.  If Applicants are wanting the entire fusion protein to be excluded from having a protease or hormone binding domain, this should be claimed.  Examples of claim language that would exclude a protease and hormone binding domain from the entire fusion protein are as follows:
“A Fusion polypeptide for targeting phosphatidylserine cell- surface expression said Fusion polypeptide comprising: a protein S gamma-carboxyglutamic-acid (Gla) domain, and an Epidermal Growth Factor (EGF) domain, wherein said polypeptide is fused to a proteinaceous sequence: and wherein said fusion polypeptide lacks a protease and also lacks a hormone-binding domain.”  
Given that the claim does not require exclusion of a protease domain from the “proteinaceous sequence”, Claims 46-49, 52-55 and 59 remain rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US20100330059 A1, cited previously) in view of Madison (US20090291890 A1, cited previously).
Regarding Applicants arguments that “The claims as presented above relate to a fragment of protein S where the protein and hormone binding domain is omitted and…  the presently claimed constructs are smaller than full length proteins such as Annexin but are able to bind the phospholipid phosphatidylserine (PS) on apoptotic cells with high affinity”, Applicants are arguing limitations that are taught by the prior art (see Stafford rejection above).  Stafford teaches a chimeric FVIIa compound comprising a polypeptide comprising the protein S GLA domain and the protein S EGF domain (see paragraph 0018, lines 14-15).  The polypeptide comprising the protein S GLA domain and the protein S EGF domain lack a protease or hormone binding domain thus meeting the limitation of not having the protease and hormone binding domain of the full-length protein.  

New Objections
Claim 46 is objected to for the following informality: the limitation “lacks a protease and also lacks a hormone-binding domain” should be replaced with -lacks a protease and a hormone binding domain”.

Claims 50-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654